Citation Nr: 0922964	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of patellofemoral pain syndrome of the right 
knee, currently evaluated as 10 percent disabling.

2.  Evaluation of patellofemoral pain syndrome of the left 
knee, currently evaluated as 10 percent disabling.

3.  Evaluation of right ankle strain, currently evaluated as 
10 percent disabling.

4.  Evaluation of left ankle strain, currently evaluated as 
10 percent disabling.

5.  Evaluation of peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

6.  Evaluation of peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Patellofemoral pain syndrome of the right knee is 
manifested by painful motion and the functional equivalent of 
limitation of flexion to 70 degrees.  Functional flexion is 
better than 30 degrees.

2.  Patellofemoral pain syndrome of the left knee is 
manifested by painful motion and the functional equivalent of 
limitation of flexion to 86 degrees.  Functional flexion is 
better than 30 degrees.

3.  Right ankle strain is manifested by the functional 
equivalent of no more than moderate limitation of motion.

4.  Left ankle strain is manifested by the functional 
equivalent of no more than moderate limitation of motion.

5.  Peripheral neuropathy of the right lower extremity is 
moderate.

6.  Peripheral neuropathy of the left lower extremity is 
moderate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for right ankle strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for left ankle strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2008).

5.  The criteria for a 20 percent evaluation for peripheral 
neuropathy, right lower extremity, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008).

6.  The criteria for a 20 percent evaluation for peripheral 
neuropathy, left lower extremity, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

Letters dated in June and August 2004 told the Veteran that 
VA would make reasonable efforts to obtain evidence necessary 
to support her claims.  She was informed that she was 
required to provide sufficient information to allow VA to 
obtain records.  She was asked to identify any VA or private 
medical treatment.  The various types of evidence that might 
support her claims were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
Veteran's behalf.

With regard to the Veteran's rating claims, they are all 
appeals of an initial grant of service connection and 
assignment of evaluation.  Where the original claim has been 
substantiated and the appellant disagrees with the initial 
rating assigned, the VCAA requires no additional notice.  
Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).

Thus, proper VCAA notice was provided prior to the initial 
adjudication of the Veteran's claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor her representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded 
examinations on the appeals decided herein in July 2007.  
Both were conducted by medical professionals who solicited 
history from the Veteran, conducted thorough examinations, 
performed necessary tests, and provided conclusions based on 
the record.  Thus, the examinations were adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Knees

The Veteran's knee disabilities are each assigned 10 percent 
evaluations under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5014 (2008).  These ratings contemplate 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59 (2008).  They are also consistent with the 
functional equivalent of flexion limited to 45 degrees.  In 
order to warrant a 20 percent evaluation, the evidence must 
approximate the functional equivalent of flexion limited to 
30 degrees.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Separate evaluations may be assigned 
if there is compensable limitation of extension, subluxation, 
or instability.

The Board notes that the Veteran's specific disability is not 
listed on the Rating Schedule, and the RO assigned Diagnostic 
Code 5099 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20 (2008).  The RO determined 
that the most closely analogous Diagnostic Code is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014, osteomalacia.

Under Diagnostic Code 5014, osteomalacia is to be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.

Diagnostic Code 5003 provides that arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 45 degrees 
is rated 10 percent disabling; flexion of the leg limited to 
30 degrees is rated 20 percent disabling; and flexion of the 
leg limited to 15 degrees is rated 30 percent disabling.  38 
C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may 
be granted based on limitation of flexion (Diagnostic Code 
5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.

August 2003 private x-rays of the Veteran's knees were 
normal.

In October 2004, the Veteran underwent VA examination.  She 
reported chronic pain in both knees.  The right knee was 
worse than the left.  At times, the knees buckled, but she 
had no serious falls.  She had never been prescribed a knee 
brace, but she used a cane for the last year.  She had been 
prescribed a rolling walker, but this had been mainly for her 
peripheral neuropathy.  The Veteran found it difficult to 
stand more than several minutes to walk or bear weight.  She 
had difficulty with stairs.  She described daily flare-ups of 
pain.

On examination, the Veteran's gait was antalgic.  She had a 
rolling walker.  Her right knee had mild synovitis.  There 
was no erythema or effusion.  She had pain to palpation of 
the patella superiorly and inferiorly and to the entire 
patella bone.  With repetition of movement, she reported the 
additional limitation of pain.  After the repetitions, the 
right knee range of motion was from 0 degrees to 123 degrees, 
with pain onset at 123 degrees.  There was no evidence of 
instability of the right knee.  The left knee was too painful 
to touch and tracking of the patella.  The Veteran had facial 
grimacing with this maneuver.  Regarding instability, there 
was minor pain to application of the Baros stressor to the 
left knee.  Otherwise, testing was negative for left knee 
instability.  After three repetitions, the Veteran complained 
of pain.  Range of motion was 0 degrees to 120 degrees, with 
onset of pain at 120 degrees.  X-rays of the knees were 
normal, and the diagnoses were patellofemoral syndrome, 
residual chronic pain, stiffness, and weakness, of the knees.

In July 2007, the Veteran underwent VA examination.  She 
described daily, intense knee pain.  Flare-ups occurred about 
once per week and lasted up to four days.  She experienced 
bilateral knee effusion weekly.  She had bilateral knee 
instability symptoms every two weeks or so.  She completed 
all activities of daily living but had difficulty with 
activities that required prolonged walking or standing.  She 
could only walk or stand for ten minutes.  On examination, 
the Veteran walked with a cane.  There was no actual antalgic 
gait.  She used no brace, splint, or other orthopedic 
assistive device.  She was wearing fashionable, wedge-type 
sandals.  The knees were normal-appearing without effusion or 
change in skin color or temperature.  There was no visible 
arthropathy.  There was no ligament laxity.  McMurray's sign 
was negative.  Range of motion of the left knee was from 0 to 
86 degrees following repetitions.  Range of motion of the 
right knee was from 0 to 70 degrees following repetitions.  
The Veteran complained of pain through the entire arc of 
flexion bilaterally.  There was no apparent weakness, 
fatigability, or loss of coordination.  The examiner 
commented that loss of active range of motion appeared 
volitional due to lack of effort and symptom exaggeration.  
X-rays of the knees revealed slight narrowing in each medial 
joint compartment accompanied by minimal osteophytes 
bilaterally.  The diagnoses were bilateral knee degenerative 
joint disease.

Based on the record, the Board finds that an evaluation in 
excess of 10 percent is not warranted for either knee under 
the criteria of Diagnostic Code 5260.  Specifically, none of 
the evidence shows the Veteran's flexion has ever been 
limited to the functional equivalent of 30 degrees or less.  
At most, the left knee was limited to 86 degrees of flexion, 
and the right knee was limited to 70 degrees of flexion.  
This takes into account repetitions of movement and 
additional functional impairment caused by incoordination, 
fatigability, pain, and lack of endurance.  DeLuca v. Brown, 
supra.

The Board notes the July 2007 VA examination report, in which 
the Veteran indicates that she has pain throughout all motion 
in both knees.  While DeLuca v. Brown, supra, instructs that 
pain should be considered, the Board must determine when pain 
becomes a functional impairment.  That same report shows 
that, even though the Veteran used a cane, she had a normal 
gait.  She used no other assistive devices and was wearing 
wedge-type sandals.  Therefore, the Board finds that pain 
does not functionally impair the Veteran's range of motion in 
either knee more than the extent to which she has been 
assigned disability evaluations above.  Stated differently, 
even if we accept that she has pain throughout the range of 
motion, such pain does not functionally limit flexion to 30 
degrees or less.  This fact is confirmed by the observation 
of the ranges of motion and the Veteran's normal gait.

As noted above, separate evaluations may be assigned for 
instability or subluxation under Diagnostic Code 5257.  In 
this regard, the Board has considered the Veteran's reports 
that she has experienced giving way of her knees and that she 
was noted to have used a cane.  However, the examination 
reports show that, with the exception of some minor pain of 
the left knee to application of Baros, there is no objective 
evidence of instability of the right or left knee.  The July 
2007 VA examination report shows there was no evidence of 
laxity or instability, and the examiner found the Veteran to 
have been exaggerating her symptoms.  No effusion has been 
found, and Lachman and McMurray tests have always been 
negative.  The Board finds that the clinical observations of 
skilled professionals are more probative than the Veteran's 
lay statements.  Although competent, when compared to the 
medical evidence, we find the Veteran's lay statements 
regarding instability to be not credible.  Therefore, a 
separate evaluation for instability is not warranted.

The evidence shows the Veteran's extension of either knee has 
never been actually or functionally limited.  DeLuca v. 
Brown, supra.  Examinations consistently show she was able to 
extend to 0 degrees.  Thus, evaluation under Diagnostic Code 
5261 is not warranted.

In summary, the Board finds that the degree of symptomatology 
experienced in the Veteran's knees is already contemplated by 
the 10 percent evaluation presently assigned for each knee, 
and that the preponderance of the evidence is against 
granting higher disability ratings.  The benefit sought on 
appeal is accordingly denied.

Ankles

The Veteran's strain of the right and left ankles are 
evaluated as 10 percent disabling under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).

The 10 percent evaluations contemplate periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  
They are also consistent with the functional equivalent of 
moderate limitation of motion of the ankle.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, supra.  In order for the 
disabilities to warrant increased ratings, the evidence must 
demonstrate the functional equivalent of marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5271 provides ratings based on limitation of 
motion of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

In October 2004, the Veteran underwent VA examination.  She 
reported pain in both ankles with intermittent swelling and 
difficulty with weight bearing.  She had difficulty with 
standing and walking.  Additional limitation during flare-ups 
was described as daily pain with walking that lasted several 
days.  On examination, the Veteran had an antalgic gait.  
Heel and toe walking were unsteady.  The ankles revealed no 
bony deformities, no swelling, no edema, and no erythema.  
Right ankle range of motion was plantar flexion to 26 
degrees, dorsiflexion to 22 degrees, inversion to 16 degrees, 
and eversion to 17 degrees.  Range of motion of the left 
ankle was plantar flexion to 32 degrees, dorsiflexion to 20 
degrees, inversion to 11 degrees, and eversion to 20 degrees.  
X-rays were normal, and the diagnoses were bilateral ankle 
strain with residual periodic pain.

In July 2007, the Veteran underwent VA examination.  She 
complained of daily 10/10 ankle pain.  She complained of 
frequent effusion and instability.  She denied any flare-up 
episodes of the ankles.  The Veteran used a cane but had no 
antalgic gait.  The ankles were normal-appearing without 
effusion.  There were no visible arthropathy changes.  There 
was no ligament laxity.  Range of motion of the right ankle 
was plantar flexion to 45 degrees, dorsiflexion to 20 
degrees, inversion to 30 degrees, and eversion to 15 degrees.  
Range of motion of the left ankle was plantar flexion to 28 
degrees, dorsiflexion to 10 degrees, inversion to 20 degrees, 
and eversion to 15 degrees.  All of these results were after 
several repetitions.  The Veteran complained of pain through 
the entire arc of motion in each plane.  There was no 
apparent weakness, fatigability, or loss of coordination.  
The loss of active range of motion appeared volitional due to 
lack of effort and symptom exaggeration.  X-rays of the 
ankles were normal, and the diagnosis was bilateral ankle 
sprain.

Evaluating this evidence, the Board finds that the Veteran's 
ankle disabilities do not warrant an increased evaluation 
under Diagnostic Code 5271.  Comparing her examination 
results to the normal ranges of motion contained in 38 C.F.R. 
§ 4.71a, Plate II, the Board finds that the Veteran has 
always maintained the functional equivalent of at least 50 
percent of the normal range of motion of the ankles.  This 
includes taking into account repetitive motions and 
fatigability, incoordination, or lack of endurance.  As such, 
the Board finds that the Veteran demonstrates the functional 
equivalent of moderate limitation of motion of each ankle and 
no more.

The Board notes the July 2007 VA examination report, in which 
the Veteran indicates that she has pain throughout all motion 
in both ankles.  While DeLuca v. Brown, supra, instructs that 
pain should be considered, the Board must determine when pain 
becomes a functional impairment.  That same report shows 
that, even though the Veteran used a cane, she had a normal 
gait.  She used no other assistive devices and was wearing 
wedge-type sandals.  Therefore, the Board finds that pain 
does not functionally impair the Veteran's range of motion in 
either ankle more than the extent to which she has been 
assigned disability evaluations above.

The evidence shows the Veteran has no ankylosis of either 
ankle and has not been diagnosed with any other ankle 
disorder.  Thus, evaluation under any other Diagnostic Code 
is not warranted.

We note the Veteran's complaints of instability and pain she 
describes as 10/10.  However, based upon the clinical record, 
we find the lay statements to be not credible and do not 
provide for higher or separate evaluations.

In summary, the Board finds that the degree of symptomatology 
experienced in the Veteran's ankles is already contemplated 
by the 10 percent evaluation presently assigned for each 
ankle, and that the preponderance of the evidence is against 
granting higher disability ratings.  The benefit sought on 
appeal is accordingly denied.


Peripheral Neuropathy

The Veteran's peripheral neuropathy of the lower extremities 
is each rated 10 percent disabling under the criteria of 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Diagnostic Code 8720 provides a rating for 
neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Private treatment records dated from December 2001 to August 
2003 show the Veteran complained of burning pain and 
twitching in her legs and toes.  There was pulling but no 
tingling.  EMG and nerve conduction studies conducted in 
February 2002 were abnormal.

In October 2004, the Veteran underwent VA examination.  There 
was decreased sensation to pinprick in the lower extremities.  
It was noted the Veteran used a rolling walker for her 
peripheral neuropathy, as well as for her knees and ankles.

In July 2007, the Veteran underwent VA examination.  She 
complained of painful, swollen legs.  She was followed at the 
pain clinic and had taken numerous medications for her pain 
of the lower extremities.  She had electric shooting pain 
down the lower extremities.  She also had burning pain and 
numbness in her feet and ankles.  She used a cane and was 
unable to walk long distances.  Motor examination was 4/5 in 
the lower extremities.  Sensation was decreased in the lower 
extremities from the feet to the calves.  The diagnosis was 
diabetic polyneuropathy.

Upon careful review of the evidence pertaining to this 
disability, the Board finds that the evidence as a whole 
shows the Veteran's neuropathy of the lower extremities to 
more nearly approximate the criteria for 20 percent ratings 
under Diagnostic Code 8520.  In this regard, on examination, 
the Veteran complained of burning and tingling sensations in 
the lower extremities.  She had decreased motor and sensory 
examinations of the lower extremities.  The record shows the 
Veteran has participated in the pain clinic with regard to 
her lower extremities and uses a cane and sometimes a rolling 
walker.  While the assistive devices are used for several 
disabilities, the record shows they were primarily used for 
the Veteran's peripheral neuropathy of the lower extremities.  
The Board finds that the presented symptomatology more nearly 
approximates a 20 percent evaluation for each lower extremity 
characterized as analogous to moderate neuropathy of the 
sciatic nerve.  See 38 C.F.R. § 4.124(a), Diagnostic Code 
8520 (2008).  Here, there is more than just a mild sensory 
disturbance; there is loss of sensation and pain.  In 
addition, motor testing was 4/5, which tends to establish 
that the impairment may be more than wholly sensory.

The Board finds, however, that an evaluation in excess of 20 
percent is not warranted for peripheral neuropathy of the 
right and left lower extremities.  The Board finds that the 
Veteran's peripheral neuropathy of the right and left lower 
extremities does not more closely approximate the criteria 
required for moderately severe neuropathy of the sciatic 
nerve.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 
(2008).  Examination revealed no muscle wasting or atrophy.  
The Board has also considered the Veteran's competent lay 
statement and all the evidence of record.  The Board fully 
accepts that she has pain and decreased sensation.  
Furthermore, there is no evidence, lay or medical, that there 
are trophic changes.  She retained the ability to walk, noted 
to be not antalgic during the July 2007 joints examination.  
In sum, accepting all lay and medical evidence as true, the 
overall manifestations do not approximate moderately severe, 
or worse, neuropathy when rating by analogy under 38 C.F.R. 
§§ 4.120, 4.123, 4.124.

The Board concludes that the evidence supports a 20 percent 
rating for peripheral neuropathy, right lower extremity, and 
a 20 percent rating for peripheral neuropathy, left lower 
extremity.


Conclusion

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Finally, the evidence reflects that the disabilities at issue 
do not cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Veteran made no contention that 
her disabilities caused marked interference with employment.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.





ORDER

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the right knee is denied.

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the left knee is denied.

An evaluation in excess of 10 percent for right ankle strain 
is denied.

An evaluation in excess of 10 percent for left ankle strain 
is denied.

A 20 percent evaluation for peripheral neuropathy of the 
right lower extremity is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A 20 percent evaluation for peripheral neuropathy of the left 
lower extremity is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


